Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 in the reply filed on 1/27/2021 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021. Accordingly, the requirement is made final. 
Claim Interpretation
The term “scale-like filler” is defined as “a scale-like inorganic filler having an average thickness of 0.01 to 50 μm and an aspect ratio (aspect ratio = (average particle diameter) / (average thickness)) with respect to this thickness of 3 to 10,000” within ¶ 41 of the instant specification. Although the plain and ordinary meaning of “scale-like” does 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “imino group (-NH-)”. The scope of the claim is unclear as the plain and ordinary meaning of an imino group is –N=C< and not “-NH-“. The scope of the claim is therefore unclear as it is uncertain whether imino groups in the ordinary sense are being required or if –NH- groups are intended. In the interest of compact prosecution, the latter construction is used for the purpose of applying prior art. Recitation of “X and Y each represent an oxygen atom or -NH- 
As claims 7-11 depend from claim 1, they are rejected for the same issue discussed above.
Claim 11 recites “wherein an elastic modulus of the foamed molded article is from 2,500 to 4,400 MPa”. The scope of the claim is unclear as which particular elastic modulus (e.g. compressive, tensile, flexural) is unspecified. An identical material can have differing elastic modulus characteristics depending on the method of measurement. This issue can be resolved by indicating the elastic modulus property is flexural elastic modulus (see ¶ 68 of the specification). 
Claim Rejections - 35 USC § 103
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (JP2003-138054A) in view of Rohatgi (US 2013/0116354 A1) and Wada (U.S. Pat. No. 4,889,886). As the cited JP publication is in a non-English language, a machine-translated version of the application (attached) will be cited to.
Regarding Claims 1 and 8-10, Okita teaches foam moldings (¶ 1) and describes an embodiment in Example 1 where heated liquid crystal polyester resin is combined with supercritical nitrogen, introduced into a mold, and subsequently the nitrogen becomes a gas in the mold thereby forming a molded body (¶ 56, 64). The polyester used contains repeat units (1), (2), and (3) of claim 1 where Ar1 = phenylene, Ar2 = phenylene, and Ar3 = biphenylylene (¶ 57-58). The instant specification describes substantially the same process, where heated liquid crystal polyester resin is combined with supercritical nitrogen, introduced into a mold, and subsequently the nitrogen becomes a gas in the mold thereby forming a molded body (¶ 72 of the specification). The instant specification indicates the non-foamed layer is formed due to Okita does not allude to the presence of an integral non-foamed skin on the molded product, considering Okita describes substantially similar materials being used in substantially the same foam molding process, such a skin is seen to necessarily be formed within Okita in the absence of evidence to the contrary.
With respect to weight reduction rate, Okita reports Example 1 as exhibiting a specific gravity of 1.19 and comparative Example 4 (conventional injection molding without supercritical fluid) as exhibiting a specific gravity of 1.39 (Tables 1 and 2; ¶ 53-54, 64, and 68). Therefore, the “weight reduction rate” of Example 1 is seen to be about 14.4%. Therefore, Okita differs from the subject matter claimed in that a particular example with a weight reduction rate between 26-60% is not described. However, Okita teaches Example 1 only uses 1 g of supercritical fluid per 100 g of liquid crystal polyester (¶ 56). In this respect, Okita teaches the content supercritical fluid can range widely from 0.01-100 pbw per 100 pbw resin (¶ 42). It is implied that higher quantities of foaming agent would reduce foam density, since the quantity of gas relative to resin is increased. Moreover, Rohatgi is also directed to the formation of liquid crystal polymer foams using supercritical blowing agents (Abstract; Figure 2; ¶ 8, 31). Rohatgi teaches various means are known for controlling obtained foam density, such as supercritical fluid processing time (Figure 6a; ¶ 43, 82) and foaming pressure (Figure 7; ¶ 44, 85). The prior art is seen to indicate supercritical fluid content, processing time, and/or foaming pressure are all result effective variables subject because changing them would clearly affect the product obtained. See MPEP 2144.05(B). Case law holds that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable parameters such as supercritical fluid content, processing time, and/or foaming pressure within the scope of the present claims so as to produce desirable foam density or weight reduction rates.
Okita teaches fillers such as mica or talc can be included (¶ 38). Okita differs from the subject matter claimed in that the aspect ratio/thickness characteristics of the filler is not described. Wada teaches liquid crystalline polyester with plate-like filler such as talc or mica (Abstract; Col. 6, Lines 25-27) and notes such fillers give well balanced properties in respect to strength and deformation (Col. 2, Lines 12-31). It would have been obvious to one of ordinary skill in the art to utilize the fillers of Wada within the foams of Okita because doing so would give favorable creep and dielectric breakdown strength properties as taught by Wada. Wada teaches the aspect ratio of the fillers is preferable 10-200 whereby the average major diameter is 1-1000 micron (Col. 6, Lines 3-24) and describes examples where the fillers have an average diameter of 2.5-10 microns and thicknesses of 0.2-1 micron (Table 1). Therefore, the fillers are construed as “scale-like”. Wada teaches 0.5-70 wt% of filler relative to 30-99.5 wt% polyester (Abstract; Col. 2, Lines 38-43), which suggests concentrations that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Wada suggests the Wada. See MPEP 2123.
Regarding Claim 7, Okita teaches examples units are derived from p-hydroxybenzoic acid, 4,4’-dihydroxybiphenyl, and terephthalic acid (¶ 59-60), which differ from the subject matter claimed only by the further use of isophthalic acid. However, Okita teaches the diacid repeat units can be derived from a limited number of monomers, including terephthalic acid and isophthalic acid (¶ 22). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In the present case, since Okita expressly teaches both terephthalic acid and isophthalic acid are both suitable diacid monomers for the same purpose, it would have been obvious to one of ordinary skill in the art to utilize a combination of terephthalic acid and isophthalic acid monomers, thereby predictably affording workable polyester foams in accordance with the teachings of Okita. 
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saka (JP2013-185044A) in view of Rohatgi (US 2013/0116354 A1) and Wada (U.S. Pat. No. 4,889,886). As the cited JP publication is in a non-English language, a machine-translated version of the application (attached) will be cited to.
Regarding Claims 1 and 8-10, Saka teaches foam moldings ¶ 1 and describes an embodiment in Example 1 where heated liquid crystal polyester resin is combined with supercritical nitrogen, introduced into a mold, and subsequently the nitrogen becomes a gas in the mold thereby forming a molded body (¶ 89-90). The polyester Saka does not allude to the presence of an integral non-foamed skin on the molded product, considering Saka describes substantially similar materials being used in substantially the same foam molding process, such a skin is seen to necessarily be formed within Saka in the absence of evidence to the contrary. 
With respect to weight reduction rate, Saka reports Example 1 exhibits a density of 1.15 g/cm3 whereas comparative Example 1 (same composition but without foaming with supercritical fluid) exhibits a density of 1.36 g/cm3 (¶ 95; Table 1), equivalent to a weight reduction rate of about 15.4%. Therefore, Saka differs from the subject matter claimed in that a particular example with a weight reduction rate between 26-60% is not described. However, Rohatgi is also directed to the formation of liquid crystal polymer foams using supercritical blowing agents (Abstract; Figure 2; ¶ 8, 31). Rohatgi teaches various means are known for controlling obtained foam density, such as supercritical fluid processing time (Figure 6a; ¶ 43, 82) and foaming pressure (Figure 7; ¶ 44, 85). The prior art is seen to indicate processing time and/or foaming pressure are all result effective variables subject because changing them would clearly affect the product In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable parameters such as processing time and/or foaming pressure within the scope of the present claims so as to produce desirable foam density or weight reduction rates.
Saka teaches plate-like fillers can be included (¶ 52, 55). Saka differs from the subject matter claimed in that the aspect ratio/thickness characteristics of the filler is not described. Wada teaches liquid crystalline polyester with plate-like filler such as talc or mica (Abstract; Col. 6, Lines 25-27) and notes such fillers give well balanced properties in respect to strength and deformation (Col. 2, Lines 12-31). It would have been obvious to one of ordinary skill in the art to utilize the fillers of Wada within the foams of Saka because doing so would give favorable creep and dielectric breakdown strength properties as taught by Wada. Wada teaches the aspect ratio of the fillers is preferable 10-200 whereby the average major diameter is 1-1000 micron (Col. 6, Lines 3-24) and describes examples where the fillers have an average diameter of 2.5-10 microns and thicknesses of 0.2-1 micron (Table 1). Therefore, the fillers are construed as “scale-like”. Wada teaches 0.5-70 wt% of filler relative to 30-99.5 wt% polyester (Abstract; Col. 2, Lines 38-43), which suggests concentrations that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Wada suggests the claimed range. A Wada. See MPEP 2123.
Regarding Claim 7, Saka teaches repeat units (1), (2), and (3) of claim 1 where Ar1 can be 1,4-phenylene, Ar2 can be 1,4-phenylene and/or 1,3-phenylene, and Ar3 can be 4,4’-biphenylylene group (Claim 1). Accordingly, Saka is seen to suggest polyesters that comprise repeat units no different in structure than what would obtained by using p-hydroxybenzoic acid, terephthalic acid, isophthalic acid, and 4,4’-dihydroxylbiphenyl. 
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (U.S. Pat. No. 6,232,354) in view of Wada (U.S. Pat. No. 4,889,886) as evidenced by Crowe (WO 01/34702 A2).
Regarding Claims 1 and 7-10, Tan teaches foam moldings comprising liquid crystalline aromatic polyester, specifically Xydar SRT-900 (Abstract; Col. 5, Lines 8-33). As evidenced by Crowe, Xydar SRT-900 is a polyester derived from terephthalic acid, isophthalic acid, p-hydroxybenzoic acid, and 4,4’-dihydroxybiphenyl (Page 6, Lines 20-23). Tan teaches the foams are useful in composite structures which utilize a foamed polymer as a core with skinned laminate (Col. 4, Line 65 to Col. 5, Line 2), reading on a foamed inner layer and unfoamed outer layer. Tan teaches the foams are produced by providing polymer, saturating with blowing agent gas such as nitrogen at elevated temperatures and pressures in a pressure vessel, and subsequently releasing (Col. 5, Lines 10-33). Tan teaches in Example 1 a disc 2.26” in diameter and 0.12” in thickness (Volume ~ 0.153 cubic inches) is expanded to a disc 2.26” in diameter and 0.42” in thickness (Volume ~ 0.536 cubic inches). Assuming the mass of the sample does not                                 
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    r
                                    e
                                    d
                                    u
                                    c
                                    t
                                    i
                                    o
                                    n
                                     
                                    r
                                    a
                                    t
                                    e
                                     
                                    
                                        
                                            %
                                        
                                    
                                    =
                                    100
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            g
                                                        
                                                        
                                                            V
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            g
                                                        
                                                        
                                                            V
                                                            f
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            g
                                                        
                                                        
                                                            V
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    100
                                    *
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    V
                                                    i
                                                
                                                
                                                    V
                                                    f
                                                
                                            
                                        
                                    
                                
                             Therefore, Tan’s example 1 is seen to exhibit a “weight reduction rate” of roughly 71%. To the extent that Tan differs from the subject matter claimed by the weight reduction rate being 26-60%, Tan expressly teaches principle operating principles, including soaking/saturation pressure, gas solubility, and quench rate can all be adjusted to achieve a desired density (Col. 4, Lines 3-6 and 53-59). The prior art is seen to indicate processing/foaming parameters are all result effective variables because changing them would clearly affect the product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable parameters within the scope of the present claims so as to produce desirable foam density or “weight reduction rates”.
Tan teaches other additives such as talc nucleating agent can be added (Col. 4, Lines 48-53), but differs from the subject matter claimed in that a preferred quantity of talc is not described. Wada teaches liquid crystalline polyester with plate-like filler such as talc or mica (Abstract; Col. 6, Lines 25-27) and notes such fillers give well balanced properties in respect to strength and deformation (Col. 2, Lines 12-31). It would have been obvious to one of ordinary skill in the art to utilize the fillers of Wada within the Tan because doing so would give favorable creep and dielectric breakdown strength properties as taught by Wada. Wada teaches the aspect ratio of the fillers is preferable 10-200 whereby the average major diameter is 1-1000 micron (Col. 6, Lines 3-24) and describes examples where the fillers have an average diameter of 2.5-10 microns and thicknesses of 0.2-1 micron (Table 1). Therefore, the fillers are construed as “scale-like”. Wada teaches 0.5-70 wt% of filler relative to 30-99.5 wt% polyester (Abstract; Col. 2, Lines 38-43), which suggests concentrations that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Wada suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Wada. See MPEP 2123.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (U.S. Pat. No. 6,232,354) in view of Wada (U.S. Pat. No. 4,889,886), and Ruiz-Herrero (Encyclopedia of Polymer Science and Technology) as evidenced by Crowe (WO 01/34702 A2).
The discussion regarding Tan, Wada, and Crowe within ¶ 24-25 is incorporated herein by reference.
Regarding Claim 11, Tan differs from the subject matter claimed in that preferred elastic modulus values are not described. However, Tan teaches the inclusion of inorganic fillers enhances mechanical properties, including elastic modulus characteristics (Col. 3, Lines 10-32 and Examples; see increasing slope of stress/strain curve of Figure 3 with increasing filler content). Moreover, Ruiz-Herrero also indicates it .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 8 of copending Application No. 16/461,074. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims claim a foamed molded article with the same weight reduction rate derived by supercritical fluid foam molding of liquid crystal polyester with 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 8 of copending Application No. 16/461,021 in view of Wada (U.S. Pat. No. 4,889,886).
The copending claims claim a foamed molded article with the same weight reduction rate derived by supercritical fluid foam molding of liquid crystal polyester with 
Although the copending claims do not recite an aspect ratio with respect to inorganic filler, Wada teaches liquid crystalline polyester with plate-like filler (Abstract) and notes such fillers give well balanced properties in respect to strength and deformation (Col. 2, Lines 12-31). It would have been obvious to one of ordinary skill in the art to utilize the fillers of Wada within the foams of the copending application because doing so would give favorable creep and dielectric breakdown strength properties as taught by Wada. Wada teaches the aspect ratio of the fillers is preferable 10-200 whereby the average major diameter is 1-1000 micron (Col. 6, Lines 3-24) and describes examples where the fillers have an average diameter of 2.5-10 microns and thicknesses of 0.2-1 micron (Table 1). Therefore, the fillers are construed as “scale-like”. Wada teaches 0.5-70 wt% of filler (Col. 2, Lines 38-43), which is suggestive of roughly 0.5-233 pbw of filler relative to 100 pbw polyester. The range of Wada overlaps Wada suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Wada. See MPEP 2123.
The remaining limitations of the claims are found within the dependent claims of the ‘021 application. With respect to elastic modulus, since the ‘021 application describes the same materials, foaming protocol, and weight reduction rate. It therefore follows such foams would necessarily exhibit the same elastic modulus characteristics in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
The anticipation rejection concerning Rohatgi is withdrawn in view of Applicant’s amendment. 
With respect to Okita and Saka, Applicant argues the prior art fails to describe the claimed weight reduction rates. This is not found persuasive as such rates would have been obvious in further view of Rohatgi for reasons set forth above. While Applicant emphasizes the examples of Okita and Saka do not exhibit the claimed weight reduction rates and use different contents of fillers, the rejections at issue are not anticipation rejections concerning Okita’s or Saka
Applicant argues the specific amounts of inorganic filler facilitate the creation of foams with particular weight reduction weights and vibration damping properties. This is not found persuasive as, again, the prior art is seen to obviate foams with all limitations claimed. Also, it is unclear by what evidence Applicant is relying on to draw such conclusions. Table 1 of the specification appears to indicate filler content and weight reduction rate (i.e. foam density) has little to no bearing on the obtained loss factor since various amounts of filler (~ 3-10 wt%) and weight reduction rates (0-60%) give substantially the same loss factor (c.a. 0.04-0.06). 
Applicant further argues the prior art fails to meet the elastic modulus characteristics of the foams. This is found persuasive with respect to dependent claim 11 and Okita/Saka. Specifically, the flexural modulus characteristics described by these references exceed the particular 2,500-4,400 MPa range claimed. Okita expressly teaches a preference for the mechanical properties between unfoamed/foamed substrate to have a low reduction rate (¶ 75) and describes further comparative examples using chemical blowing agent with flexural modulus of roughly 4.9-6.1 GPa (Table 3), which is described as exhibiting inferior physical properties (¶ 78-79). Likewise, Saka expresses a preference for molded articles of high strength/rigidity such as those with a flexural modulus of 7.5-9.9 GPa (Table 1; ¶ 97-99). The prior art references are therefore not seen to describe foams with the claimed flexural elastic modulus characteristics and is not seen to provide sufficient motivation to create foams that exhibit the flexural modulus characteristics claimed. However, dependent claim 11 is seen to be obviated in view of newly cited Tan and Ruiz-Herrero.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764